Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04-26-2022 has been entered and considered.
Claims 1, 3-14, 16-26, 28-29, and 31-36 are pending in the current application.
Claims 2, 15, 27, and 30 are canceled.
Claims 1, 3-14, 16-26, 28-29, and 31-36 are rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 12-14, 16-20, 24-26, 28-29, and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Initial Access, Mobility, and User-Centric Multi-Beam Operation in 5G New Radio) in view of Sheng et al (US 2021/018743). Hereinafter referred to as Liu and Sheng743.
Regarding claims 1, 14, 26 and 29, Liu discloses a method of wireless communication performed by a wireless node (see at least abstract: 5G radio access network. See NR Cell Architecture: An NR cell can be used for providing synchronization signals and broadcast information, as well as assisting UE’s initial access and inter-cell mobility) comprising identifying a first set of synchronization signal blocks (SSbs) used to indicate random access channel (RACH) occasions (see at least figures 2-3: multiple SSBs within the SS block and page 37: section Random Access) for a wireless access link and a second set of SSBs used to indicate RACH occasions (see at least figures 2-3: multiple SSBs within the SS block and page 37: section Random Access) for wireless backhaul link; and transmitting a RACH message in a RACH occasion corresponding to an SSB index of an SSB included in the first set of SSBs (see at least page 37: section Random Access and figures 3-5).
Liu discloses all the limitations the claimed invention with the exception of Configuring wireless access link and wireless backhaul link. However, Sheng743, from the same field of endeavor, teaches configuring UEs via synchronization signal blocks for wireless access links and wireless backhaul inks (see at least abstract, paragraphs [0005]-[0006], [0017]-[0018] and [0022]-[0023] and figures 3 and 7: UE identifies SSBs for access links and backhaul links). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Sheng743, as indicated, into the communication method of Liu for the purpose of servicing a larger number of UEs in a limited resource network.
Regarding claims 3, 16, 28 and 31.  Liu in view of Sheng743 disclose a method wherein the first set of SSBs is associated with a first RACH preamble format, and wherein the second set of SSBs is associated with a second RACH preamble format (see at least page 37: section Random Access and figures 3-5).
Regarding claims 4, 18, and 34. Liu in view of Sheng743 discloses a method wherein the first set of SSBs is identified based at least in part on a RACH configuration index that indicates RACH preamble formats (see at least page 37: section Random Access and figures 3-5).
Regarding claims 5, 17, 32 and 35. Liu in view of Sheng743 discloses a method wherein the first set of SSBs is identified based at least in part on an indication from another wireless node (see at least page 37: section Random Access and figures 3-5).
Regarding claims 6 and 19. Liu in view of Sheng743 discloses a method wherein the indication is indicated using at least one of a physical broadcast channel communication, a system information block, remaining minimum system information, other system information, a handover command, a primary synchronization signal, a secondary synchronization signal, a channel state information reference signal, downlink control information, a media access control (MAC) control element, or a combination thereof (See page 40: it effectively keeps synchronizing to the same primary and secondary synchronization signals).
Regarding claims 7 and 20. Liu in view of Sheng743 discloses a method wherein both the first set of SSBs and the second set of SSBs are identified by the wireless node to another wireless node (see at least page 37: section Random Access and figures 3-5).
Regarding claims 12 and 24. in view of Sheng743 Liu discloses a method wherein the first set of SSBs and the second set of SSBs are mutually exclusive (see at least page 37: section Random Access and figures 3-5). 
Regarding claims 13, 25, 33 and 36. Liu in view of Sheng743 discloses a method   wherein the first set of SSBs and the second set of SSBs are within a synchronization signal (SS) burst set (see at least page 37: section Random Access and figures 3-5)(Sheng743: see paragraphs [0005]-[0006], [0017]-[0018] and [0022]-[0023]).
Claims 8-10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sheng743.
Regarding claims 8-10 and 21-23. Liu in view of Sheng743 discloses a method wherein the first set of SSBs is identified using system information when the wireless node is in idle/connected mode. However, it would have been a matter of design choice to configure network nodes resource allocation and assignment while idling or connected. Thus, it would have been obvious to a person of ordinary skill in the art before the invention as a matter of design choice to modify the teaching of Liu by making wherein the first set of SSBs is identified using system information when the wireless node is in idle/connected mode, since applicants did not discloses that the first set of SSBs is identified using system information when the wireless node is in idle/connected mode solves any stated problem or is for any particular purpose and it appears that the network nodes will perform equally well regardless if idling or connected modes are used. 
Keep in mind: (Page 40: The position(s) of actual transmitted SSBs can be reported to the UEs in order to help with RRC-CONNECTED/- IDLE mode measurement, and also to help UEs in RRC-CONNECTED and potentially RRCIDLE modes to receive downlink (DL) data/control in unused SSBs.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sheng743 and further in view of Chen et al (US 2018/0324678). Hereinafter referred to as Chen.
Regarding claim 11, Liu in view of Sheng743 discloses all the limitations of the claimed invention with the exception that the wireless node is configured to rate match one or more communications around the second set of SSBs. However, Chen, from the same field of endeavor, teaches the wireless node is configured to rate match one or more communications around the second set of SSBs (see at least paragraph [0255] and [0257]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Chen, as indicated, into the communication method of Liu in view of Sheng743 for the purpose of configuring data communication.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14, 16-26, 28-29, and 31-36  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476